 
PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT


BY


AND


BETWEEN


STEELCLOUD, INC.


AND


CLIPPER INVESTORS LLC


JULY 2, 2010

 
 

--------------------------------------------------------------------------------

 

PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT
 
This Preferred Stock and Warrant Purchase Agreement (this “Agreement”), dated
the 2nd day of July, 2010, by and between STEELCLOUD, INC., a Virginia
corporation (the “Company”) and CLIPPER INVESTORS LLC, an Illinois limited
liability company (the “Investor”).


WITNESSETH:


WHEREAS, the Company desires to issue and sell to the Investor shares of Series
A Convertible Preferred Stock (the “Preferred Shares”) of the Company and
warrants to purchase shares of the Company’s common stock (which, with the
Preferred Shares, are collectively referred to as the “Securities”); and


WHEREAS, the Investor desires to purchase the Securities from the Company;


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:


1.           Definitions; Purchase and Sale of Preferred Shares.


1.1.           Definitions.  Certain terms as used in this Agreement are defined
in Section 11 hereof and reference is hereby made to such Section.


1.2.           Sale of Preferred Shares.  Subject to the terms and conditions
hereof, the Company hereby agrees to issue and sell on the Closing Date to the
Investor, and the Investor agrees to purchase from the Company on the Closing
Date, an aggregate of 450,000 Preferred Shares.


1.3.           Purchase Price for Preferred Shares.  The purchase price to be
paid by the Investor for the Preferred Shares is $2.00 per share, or $900,000 in
the aggregate (the “Purchase Price”).


1.4.           Warrants.  Subject to the terms and conditions hereof, the
Company agrees to deliver a Warrant Agreement to the Investor on the Closing
Date, pursuant to which the Investor shall have the right to purchase 20,000,000
Common Shares at $0.14 per share (the “Warrants”) for the five (5) years
immediately following the Closing Date.  


2.           Closing; Closing Deliveries.  


2.1.           Closing Date.  The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at 10:00 A.M. local time on the
date that if five (5) business days after the date that all conditions set forth
in Sections 5 and 6 hereof shall have been satisfied or waived, or on such other
date or time as shall be mutually agreed to by the Company and the Investor (the
“Closing Date”).  In the event the Closing shall not have occurred on or before
July 16, 2010, either party shall have the right to terminate this Agreement by
delivery of written notice thereof to the other party.
 
 
 

--------------------------------------------------------------------------------

 

2.2.        Closing Deliveries by the Company.  At the Closing, the Company
shall deliver to the Investor the following:


(a)            a stock certificate registered in the name of the Investor
representing 450,000 Preferred Shares;


(b)            the Warrant Agreement, evidencing the Warrants registered in the
name of the Investor and duly executed by the Company;


(c)            the Registration Rights Agreement, duly executed by the Company;


(d)            the Security Agreement, duly executed by the Company;


(e)           copies of the resolutions adopted by the Company’s Board of
Directors authorizing the execution, delivery and performance of this Agreement
and the transactions contemplated hereby, certified by the Secretary of the
Company as being in full force and effect on the Closing Date;


(f)            a certificate executed by the President of the Company stating
that the conditions specified in Sections 6.1 and 6.2 have been fulfilled and
stating that there shall have been no material adverse change in the business,
affairs, prospects, operations, properties, assets or condition of the Company
since the date of the Financial Statements;


(g)           a certified copy of the Certificate of Designations, as filed with
the Secretary of State of Virginia;


(h)           a certificate, dated as of a recent date, of the Secretary of
State of Virginia attesting as to the good standing of and the payment of taxes
by the Company in such State;


(i)            a copy of the Company’s Bylaws, as amended, certified by the
Secretary of the Company as being in full force and effect on the Closing Date;


(j)            the legal opinions of Gersten & Savage, and Fettman, Tolchin &
Majors PC, counsel to the Company, in form and substance satisfactory to the
Investor and to the Investor’s counsel; and


(k)            such other certificates or documents as the Investor or its
counsel may reasonably request relating to the transactions contemplated hereby.


2.3         Closing Deliveries by the Investor.  At the Closing, the Investor
shall deliver to the Company the following:
 
 
2

--------------------------------------------------------------------------------

 

(a)           the Purchase Price by wire transfer to an account designated by
the Company not less than two (2) business days prior to the Closing; and


(b)           such other certificates or documents as the Company or its counsel
may reasonably request relating to the transactions contemplated hereby.


3.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investor as follows:


3.1.        Organization; Good Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Virginia.  The Company has all requisite corporate power and authority and holds
all licenses, permits and other required authorizations from governmental
authorities necessary to conduct its business as it is now being conducted or as
proposed to be conducted and to own or lease the properties and assets it now
owns or holds under lease.  The Company is duly qualified or licensed and in
good standing as a foreign corporation in each jurisdiction wherein the
character of its properties or the nature of the activities conducted by it
makes such qualification or licensing necessary.


3.2.        Authorization.  The Company has the full corporate power and
authority to enter into this Agreement and the Ancillary Agreements and to
perform all of its obligations hereunder and thereunder.  The execution,
delivery and performance of this Agreement and the Ancillary Agreements by the
Company have been or will be, on or before the Closing Date, duly authorized by
all necessary corporate action.  This Agreement constitutes a legal, valid and
binding obligation of the Company enforceable in accordance with its terms.  The
Company, in light of its business or proposed business, does not require any
consent, approval, authorization or order of, or declaration, filing or
registration with, any court or governmental or regulatory agency or board in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.


3.3.        Charter Documents.  The Company has heretofore delivered to counsel
for the Investor true, correct and complete copies of the Company’s Certificate
of Incorporation and Bylaws, each as in full force and effect on the date
hereof.  There will be no changes made to such Certificate of Incorporation or
Bylaws between the date hereof and the Closing Date, except as contemplated by
the Certificate of Designations or such amendments to the Bylaws as may be
required by the Investor to reflect the agreement between the Investor and the
Company regarding the size and constitution of the board of directors.
 
 
3

--------------------------------------------------------------------------------

 

3.4.        Capitalization.  As of the Closing, the Company’s authorized
capitalization will consist of (i) 80,000,000 shares of Common Stock, par value
$0.001 (the “Common Stock”), of which 20,075,001 are issued and outstanding,
(ii) 750,000 shares of Series A Convertible Preferred Stock, par value $0.001
per share, of which none are issued and outstanding, and (iii)1,250,000 shares
of blank check preferred stock.  All outstanding shares of Common Stock of the
Company are validly issued, fully paid and non-assessable.  The issuance of the
Preferred Shares and Warrants hereunder and the shares of Common Stock issuable
upon conversion of the Preferred Shares and the shares of Common Stock issuable
upon the exercise of the Warrants (the “Conversion Shares”) pursuant to the
provisions of this Agreement have been duly and validly authorized.  No further
approval or authorization of the shareholders or the directors of the Company or
of any governmental authority or agency will be required for the issuance and
sale of the Preferred Shares or Conversion Shares as contemplated by this
Agreement.  No shareholder of the Company or any other person is entitled to any
preemptive rights with respect to the purchase or sale of any securities by the
Company.  When issued and sold to the Investor, the Preferred Shares will be
duly and validly issued, fully paid and non-assessable, will be free and clear
of any liens, pledges or encumbrances and will have the designations,
preferences and relative, participating, optional and other special rights as
set forth in the Certificate of Designations.  The Conversion Shares, when
issued and delivered upon conversion of the Preferred Shares and/or upon
exercise of the Warrants, will be duly and validly issued, fully paid and
non-assessable.  Except as set forth on Schedule 3.4 attached hereto, there are
no outstanding options, warrants or other rights, commitments or arrangements,
written or oral, to which the Company is a party or by which it is bound, to
purchase or otherwise acquire any authorized but unissued shares of capital
stock of the Company or any security directly or indirectly convertible into or
exchangeable or exercisable for any capital stock of the Company.  No stock
plan, stock purchase, stock option or other agreement or understanding between
the Company and any holder of any securities or rights exercisable or
convertible for securities provides for acceleration or other changes in the
vesting provisions or other terms of such agreement or understanding as the
result of the occurrence of any event.


3.5.        Financial Statements.  The Company has furnished to the Investor its
unaudited balance sheet as of April 30, 2010 (the “Balance Sheet Date”), its
unaudited statement of operations for the six month period ended April 30, 2010,
and its unaudited statement of cash flows for the six month period ended April
30, 2010 (collectively the “Financial Statements”).  The Financial Statements
have been prepared in conformity with generally accepted accounting principles
consistently applied, are true and correct in all material respects and fairly
present the financial position and results of operations of the Company as at,
or for the period ended on, such date.  Since the date of such Financial
Statements, the Company has conducted its business in a consistent manner
without any change in accounting or credit principles, policies or
procedures.  At the date of such Financial Statements, there were no debts,
liabilities or obligations of the Company of any kind and description, whether
absolute or contingent, monetary or non-monetary, direct or indirect, known or
unknown or matured or unmatured, or of any other nature, other than those
disclosed in such Financial Statements.


3.6.        Absence of Changes.  Except as set forth on Schedule 3.6, since the
Balance Sheet Date, there has not been:


(a)           any change in the business, assets, liabilities, financial
condition or results of operations of the Company from that reflected in the
Financial Statements, except changes in the ordinary course of business that
have not had a Materially Adverse Effect;
 
(b)           any change in the contingent obligations of the Company, by way of
contract, guaranty, endorsement, indemnity, warranty or otherwise, except
changes in the ordinary course of business that have not had a Material Adverse
Effect;
 
 
4

--------------------------------------------------------------------------------

 

(c)           any damage, destruction or loss of the Company’s properties or
assets, whether or not covered by insurance;
 
(d)           any waiver by the Company of a material right or of a material
debt owed to it;
 
(e)            any satisfaction or discharge of any Lien or payment of any
obligation by the Company, except in the ordinary course of business and not
having a Material Adverse Effect;
 
(f)            any material change or amendment to a material agreement or
material arrangement by which the Company or any of its assets or properties is
bound or subject;
 
(g)           any material change in any compensation arrangement or agreement
with any employee, officer or director of the Company;
 
(h)           any sale, assignment or transfer of any patents, trademarks,
copyrights, trade secrets or other intangible assets, other than the license of
software and products in the ordinary course of business;
 
(i)            any resignation or termination of employment of any officer or
key employee of the Company, and the Company does not know of the impending
resignation or termination of employment of any such officer or key employee;
 
(j)            receipt of notice of a loss of, or material order cancellation
by, any major customer of the Company;
 
(k)           any Lien created by the Company, with respect to any of its
material properties or assets, except Liens for taxes not yet due or payable;
 
(l)            any loans or guarantees made by the Company to or for the benefit
of its respective employees, officers or directors, or any members of their
immediate families, other than travel advances and other advances made in the
ordinary course of business;
 
(m)           any declaration, setting aside, payment or other distribution in
respect of any of the capital stock of the Company, or any direct or indirect
redemption, purchase or other acquisition of any of such stock by the Company;
 
(n)           to the knowledge of the Company, any other event or condition of
any character that could reasonably be expected to result in a Material Adverse
Effect;
 
(o)           any issuance or alteration of the rights, preferences, privileges
or terms of any capital stock of the Company; or
 
(p)           any agreement or commitment by the Company to do any of the things
described in this Section 3.6.
 
 
5

--------------------------------------------------------------------------------

 

3.7.        Compliance with Other Instruments.  Except as set forth on Schedule
3.7, the Company is not in default in the performance of any obligation,
agreement, instrument or undertaking to which it is a party or by which it is
bound and there is no such obligation, agreement, instrument or undertaking
which adversely affects or in the future may adversely affect its business,
properties, prospects, operations or condition (financial or otherwise).  The
Company is not in violation of its Certificate of Incorporation or
Bylaws.  Neither the sale of the Preferred Shares and the Warrants (or the
issuance and delivery of the Conversion Shares), the execution and delivery of
this Agreement, nor the fulfillment of the terms set forth in this Agreement and
the consummation of the transactions contemplated by this Agreement,
will:  (i) conflict with or constitute a breach of, or constitute a default
under or an event which, with or without notice or lapse of time or each, would
be a breach of or default under or violation of the Certificate of Incorporation
or Bylaws of the Company or would be a breach of or default under or violation
of any agreement, document, indenture, mortgage or other instrument or
undertaking by which the Company is bound or to which any of its properties are
subject, or would be a violation of any law, administrative regulation,
judgment, order or decree applicable to the Company; (ii) result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company; (iii) result in the loss of any license, certificate, legal
privilege or legal right enjoyed or possessed by the Company; (iv) give any
party to any agreement to which the Company is a party a right of termination;
or (v) require the consent of any other person or entity under any agreement,
indenture, mortgage, document or other instrument or undertaking by which the
Company is bound or to which any of its properties are subject.


3.8.        Taxes.  To the Company’s knowledge, the Company has filed all
necessary or appropriate federal, state, local and foreign tax returns and
reports and all taxes, fees, assessments and governmental charges of any nature
shown by such returns to be due and payable have been paid, except for those
amounts being contested in good faith and for which appropriate amounts have
been reserved in accordance with generally accepted accounting
principles.  There is no tax deficiency which has been, or to the knowledge of
the Company might be, asserted against the Company which would adversely affect
the business or operations, or proposed business or operations, of the
Company.  The Company has not been, and is not now being, audited by any
federal, state, local or foreign tax authorities.  To the Company’s knowledge,
the Company has made all required deposits for taxes applicable to the current
tax year.  All tax returns and reports of the Company were prepared in
accordance with the relevant rules and regulations of each taxing authority
having jurisdiction over the Company.


3.9.        Litigation.  Except as set forth on Schedule 3.9, there is not now
pending, and to the best knowledge of the Company there is not threatened nor is
there any basis for, any litigation, action, suit or proceeding:  (a) to which
the Company is or will be a party in or before or by any court or governmental
or regulatory agency or body; or (b) to which any of the officers or employees
of the Company is or will be a party in or before or by any court or
governmental or regulatory agency or body, concerning termination by such person
of his employment with any of such person’s former employers.   In addition to
the foregoing, there is no judgment, decree, injunction, rule or order of any
court, governmental department, commission, agency, instrumentality or
arbitrator outstanding against the Company having, or which, insofar as can be
foreseen in the future, may have, any adverse effect on the business or proposed
business or operations, properties, assets or condition, financial or otherwise,
of the Company.
 
 
6

--------------------------------------------------------------------------------

 

3.10.      Compliance with Law.  The Company is in compliance in all material
respects with all applicable statutes and regulations of the United States and
of all states, municipalities and agencies in respect of the conduct of its
business.  No failure by the Company to comply with such statutes and
regulations will have a material adverse effect on the Company.


3.11.      SEC Filings and the Sarbanes-Oxley Act.  


(a)         Company SEC Documents.


(i)           As of its filing date, each Company SEC Document complied, and
each such Company SEC Document filed subsequent to the date hereof will comply,
as to form in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as the case may be.
 
(ii)           As of its filing date, each Company SEC Document filed pursuant
to the Exchange Act did not, and each such Company SEC Document filed subsequent
to the date hereof will not, contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.
 
(iii)           Each Company SEC Document that is a registration statement, as
amended or supplemented, if applicable, filed pursuant to the Securities Act, as
of the date such statement or amendment became effective, did not contain (or,
in the case of any registration statement, as amended or supplemented, if
applicable, filed by the Company prior to the Closing Date, as of the date such
registration statement or amendment becomes effective, will not contain) any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.
 
(b)         Prohibited Actions. The Company has not, since the enactment of the
Sarbanes-Oxley Act, taken any action prohibited by Section 402 of the
Sarbanes-Oxley Act.


3.12.      Subsidiaries.  Except as set forth on Schedule 3.12, the Company does
not have any investment or other ownership interest in any other corporation,
joint venture, general partnership, limited partnership or other business
entity.


3.13.      Registration Rights.  Except as set forth on Schedule 3.13 and except
as to the rights granted in the Registration Rights Agreement, there are no
rights outstanding which permit or allow the holder thereof to cause the Company
to file a registration statement or which permit or allow the holder thereof to
include securities of the Company in a registration statement filed by the
Company.
 
 
7

--------------------------------------------------------------------------------

 

3.14.      Outstanding Indebtedness.  Except as set forth on Schedule 3.14
attached hereto and for trade payables incurred in the ordinary cause of
business, the Company does not have (a) any liability or obligation of any
nature, whether accrued, absolute, contingent or otherwise, and whether direct,
indirect, due or to become due; (b) any power of attorney outstanding, nor any
other agreement of agency, whether as principal or agent, nor has it any
obligation or liability, either actual, accrued, accruing or contingent, as
guarantor, surety, cosigner, endorser, comaker, indemnitor or otherwise in
respect of the obligation of any person; or (iii) any liability to any officer,
director, shareholder or employee of the Company for money borrowed by the
Company or otherwise.


3.15.      Conflicting Agreements.  No officer or other employee of the Company
is a party to or bound by any agreement, contract or commitment, or subject to
any restrictions (including confidentiality or non-compete restrictions) in
connection with any previous or current employment of any such person, which
adversely affects, or in the future may reasonably be expected to adversely
affect, the business, or the proposed business, of the Company.


3.16.      Compliance with the Securities Act.  All securities of the Company
heretofore sold and issued by it were sold and issued in material compliance
with all applicable Federal and state securities laws.  Based upon the
representations of the Investor set forth herein, and assuming the truth of such
representations, the offer, sale and issuance of the Preferred Shares and the
Warrants (and the issuance and delivery of the Conversion Shares) are exempt
from the registration requirements of the Securities Act.


3.17.      Minute Books.  The minute books of the Company made available to the
Investor contain a complete summary of all meetings of directors and
stockholders since the time of incorporation, to the extent such minute books
are held by or are reasonably available to the Company, and reflect all
transactions referred to in such minutes accurately in all material respects.


3.18.      Disclosure.  Neither this Agreement nor any of the schedules,
exhibits, written statements, documents, certificates or other items prepared or
supplied by the Company with respect to the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.  There exists no fact or circumstance which, to the knowledge of the
Company, adversely affects or will adversely affect the business, properties or
assets, or condition, financial or otherwise, of the Company, both at the
present and as proposed.


4.           Representations, Warranties and Covenants of the Investor.  The
Investor hereby severally represents and warrants to, and agrees with, the
Company as follows:


4.1.        Investment Intent.  The Investor is acquiring the Preferred Shares
and the Warrants (and any Conversion Shares) for its own account and not with a
present view to, or for sale in connection with, any distribution thereof in
violation of the Securities Act.  The Investor consents to the placement of the
following legend on each Warrant and certificate representing the Preferred
Shares and Conversion Shares:
 
 
8

--------------------------------------------------------------------------------

 

“[THE SHARES EVIDENCED BY THIS CERTIFICATE] [THIS WARRANT AND THE SECURITIES
ISSUABLE UPON ITS EXERCISE] HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY STATE SECURITIES STATUES OR REGULATIONS, AND MAY NOT BE
TRANSFERRED OR SOLD UNLESS (i) A REGISTRATION STATEMENT UNDER SUCH ACT IS THEN
IN EFFECT WITH RESPECT THERETO, (ii) A WRITTEN OPINION FROM COUNSEL FOR THE
ISSUER OR OTHER COUNSEL FOR THE HOLDER REASONABLY ACCEPTABLE TO THE ISSUER HAS
BEEN OBTAINED TO THE EFFECT THAT NO SUCH REGISTRATION IS REQUIRED OR (iii) A ‘NO
ACTION’ LETTER OR ITS THEN EQUIVALENT HAS BEEN ISSUED BY THE STAFF OF THE
SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH TRANSFER OR SALE.”
 
4.2.        Restricted Securities.  The Investor understands that the Preferred
Shares and the Warrants (and any Conversion Shares) will not be registered at
the Closing under the Securities Act for the reason that the sale provided for
in this Agreement is exempt pursuant to Section 4 of the Securities Act and that
the reliance of the Company on such exemption is predicated in part on the
Investor’s representations set forth herein.  The Investor further represents
that it has had access during the course of the transaction and prior to its
purchase of the Preferred Shares and the Warrants to such information relating
to the Company as it has desired and that it has had the opportunity to ask
questions of and receive answers from the Company concerning the terms and
conditions of the offering and to obtain additional information (to the extent
the Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify the accuracy of any information furnished
to it or to which it had access.  The foregoing, however, does not limit or
modify the representations and warranties of the Company in Section 3 of this
Agreement or the right of the Investor to rely thereon.  The Investor
understands that the Preferred Shares and the Warrants (and any Conversion
Shares) may not be sold, transferred or otherwise disposed of without
registration under the Securities Act or an exemption therefrom and that in the
absence of an effective registration statement covering the Preferred Shares or
the Warrants (or the Conversion Shares) or an available exemption from
registration under the Securities Act, the Preferred Shares and the Warrants
(and any Conversion Shares) must be held indefinitely.  


4.3.        Accredited Investor.  The Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act. The
Investor has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of the purchase of the
Preferred Stock and the Conversion Shares into which it may be converted.  The
Investor is not registered as a broker or dealer under Section 15(a) of the
Securities Exchange Act, affiliated with any broker or dealer registered under
Section 15(a) of the Securities Exchange Act, or a member of the Financial
Industry Regulatory Authority.


4.4.        No General Solicitation.  Neither the Investor nor any of its
officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including through a broker or finder, engaged in any
general solicitation or published any advertisement in connection with the offer
and sale of the Shares.
 
 
9

--------------------------------------------------------------------------------

 

4.5.        No Conflicts.  The execution, delivery and performance of this
Agreement and the Ancillary Documents by the Investor and the consummation by
the Investor of the transactions contemplated hereby and thereby will not (i)
result in a violation of the certificate of incorporation, by-laws or other
documents of organization of the Investor, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Investor is bound, or (iii) result in a violation of any law, rule,
regulation or decree applicable to the Investor.


4.6.        Disclosure of Information.  The Investor and its advisors, if any,
have had an opportunity to discuss the Company’s business, management, financial
affairs and the terms and conditions of the offering of the Preferred Stock with
the Company’s management and have had an opportunity to review the Company’s
facilities and financials and to ask questions of the Company.    In determining
whether to enter into this Agreement and purchase the Preferred Shares, the
Investor has relied solely on (i) the written information supplied by Company
employees in response to the written due diligence information request provided
by the Investor to the Company, and (ii) the PowerPoint presentations delivered
by the Company’s management to the Investor, titled “Investor Presentation April
9, 2010”, “Clipper Development Corp. May 28, 2010”, and “SteelCloud Confidential
SWOT Feb. 2010”, and the Investor  has not received nor relied upon any oral
representation or warranty relating to the Company, this Agreement, the
Ancillary Documents, the Preferred Shares, or any of the transactions or
relationships contemplated thereby. The Investor understands that its purchase
of the Preferred Shares involves a high degree of risk.  The Investor has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Preferred
Shares. The foregoing, however, does not limit or modify the representations and
warranties of the Company in Section 3 of this Agreement or the right of the
Investor to rely thereon.


5.           Conditions to Obligations of the Company.  The obligations of the
Company under this Agreement are subject to the satisfaction of the following
conditions on or prior to the Closing Date, any of which may be waived in whole
or in part by the Company:


5.1.        Representations and Warranties.  All of the representations and
warranties of the Investor contained in this Agreement shall be true and correct
in all material respects on the Closing Date with the same force and effect as
if made on the Closing Date.


5.2.        Consideration.  The purchase price set forth in Section 1.4 hereof
to be paid to the Company on the Closing Date shall have been paid by the
Investor.


5.3.        Closing Deliveries.  All agreements and other documents to be
delivered to the Investor by the Company pursuant to Section 2.2 hereof shall be
in form and substance satisfactory to the Company in its sole and absolute
discretion.


6.           Conditions to Obligations of the Investor.  The obligations of the
Investor under this Agreement are subject to the satisfaction of the following
conditions on or prior to the Closing Date, any of which may be waived in whole
or in part by the Investor:
 
 
10

--------------------------------------------------------------------------------

 

6.1.        Representations and Warranties.  All of the representations and
warranties of the Company contained in this Agreement shall be true and correct
in all material respects on the Closing Date with the same effect as if made on
the Closing Date.


6.2.        Performance of Covenants.  All of the covenants and agreements of
the Company contained in this Agreement and required to be performed on or
before the Closing Date shall have been performed in all material respects to
the satisfaction of the Investor.


6.3.        Legal Action.  There shall not have been instituted or threatened
any legal proceeding seeking to prohibit or threaten the consummation of the
transactions contemplated by this Agreement.  None of the parties hereto shall
be prohibited by any order, writ, injunction or decree of any governmental body
of competent jurisdiction from consummating the transactions contemplated by
this Agreement.


6.4.        Due Diligence.  The Investor shall have completed its due diligence
investigation of the Company and shall be satisfied with results of such
investigation.


6.5.        Adverse Change.  There shall have been no material adverse change in
the business, property or condition, financial or otherwise, of the Company from
that disclosed in the Company’s April 30, 2010 quarterly financials.


6.6.        Disclosure Schedules.  All disclosure schedules delivered to the
Investor shall be in form and substance satisfactory to the Investor in its sole
and absolute discretion.


6.7.        Closing Deliveries.  All agreements and other documents to be
delivered to the Investor pursuant to Section 2.2 hereof shall be in form and
substance satisfactory to the Investor in its sole and absolute discretion.


6.8.        Note Purchase Agreement.  The parties hereto shall have entered into
a Note Purchase Agreement pursuant to which the Investor shall purchase
$1,100,000 of notes issued by the Company, upon such terms and conditions as
shall be acceptable to the Investor in its sole and absolute discretion, and the
transactions contemplated by such Note Purchase Agreement shall be consummated
concurrently with the transactions contemplated hereunder.


7.           Expenses.  The Company agrees to pay, and hold the Investor
harmless against liability for the payment of, (a) the Investor's fees and
expenses, including the reasonable fees and expenses of counsel, accounting
advisors and other advisors to the Investor, arising in connection with the
negotiation, execution and consummation of this Agreement and the transactions
contemplated hereby, up to a maximum of $40,000.00, which fees and expenses will
be paid promptly after submission of bills, (b) fees and expenses (including,
without limitation, reasonable attorneys’ fees) incurred with respect to any
amendments or waivers requested by the Company (whether or not the same become
effective) under or in respect of this Agreement and the transactions
contemplated hereby, (c) stamp and other transfer taxes which may be payable in
respect of the execution and delivery of this Agreement or the issuance of the
Preferred Shares or Conversion Shares and (d) fees and expenses (including,
without limitation, reasonable attorneys’ fees) incurred in respect of the
enforcement by the Investor of the rights granted to the Investor under this
Agreement and the transactions contemplated hereby.
 
 
11

--------------------------------------------------------------------------------

 

8.          Conduct Prior to the Closing Date.  The Investor, its counsel,
accountants, employees or other representatives may, prior to the Closing Date,
make such investigations of the properties and operations of the Company and
such audit of the financial condition of the Company for such purposes as they
deem necessary or advisable in connection with the transactions contemplated
hereby; such investigation shall not, however, affect the representations and
warranties of the Company hereunder.  The Company agrees to permit the Investor
and its counsel, accountants, employees or other representatives to have, after
the date hereof, full access during normal business hours, upon reasonable
notice, to the premises and to all books and records of the Company and the
Investor shall have the right to make copies thereof and excerpts therefrom, and
the Company will furnish the Investor with such financial and operating data and
other information with respect to the business and properties of the Company as
the Investor may, from time to time, reasonably request.  The Company agrees to
permit the Investor and its counsel, accountants, employees or other
representatives to communicate with and visit suppliers, customers and others
having business relations with the Company.  The Company acknowledges that the
rights set forth in this Section 8 are essential to the Investor as a means of
evaluating the assets and business of the Company and agrees that in no event
will it make any claim of any kind as a result of the exercise by the Investor
of such rights and hereby waive any and all rights it may have to make such
claims.


9.          No Brokers.  Each of the Company, on the one hand, and the Investor,
on the other hand, represents and warrants to the other that there was no broker
or finder connected with this Agreement or the transactions contemplated hereby.


10.         Survival of Representations.  All representations, warranties,
covenants and agreements contained in this Agreement or in any document,
exhibit, schedule or certificate delivered in connection herewith shall survive
the execution and delivery of this Agreement and the Closing Date and any
investigation at any time made by the Investor or on its behalf.


11.         Definitions.


For purposes of this Agreement, the following terms have the respective meanings
set forth below:


11.1.      “Affiliate” has the meaning such term is given in Rule 405
promulgated under the Securities Act.


11.2.      “Ancillary Agreements” means the Warrant Agreement, the Registration
Rights Agreement, the Security Agreement, and all other agreements to be
delivered by the Company to the Investor pursuant to the terms of this
Agreement.


11.3.      “Certificate of Designations” means a certificate of designations
setting forth the designations, preferences, and relative, participating,
optional, and other special rights of the Preferred Shares.
 
 
12

--------------------------------------------------------------------------------

 

11.4.      “Company SEC Documents” means the Company’s (i) annual reports on
Form 10-K for its fiscal years ended October 31, 2009, 2008 and 2007;
(ii) quarterly report on Form 10-Q for its fiscal quarter ended April 30, 2010;
(iii) proxy or information statements relating to meetings of the shareholders
of the Company held (or actions taken without a meeting by such stockholders)
since October 31, 2009, and (iv) all of its other reports, statements, schedules
and registration statements filed with the SEC since October 31, 2009.


11.5.      “Indebtedness” means all obligations, contingent or otherwise, which
in accordance with generally accepted accounting principles should be classified
on the obligor’s balance sheet as liabilities, but in any event including
liabilities secured by any mortgage, pledge, lien or other security interest
existing on property owned or acquired by the obligor, whether or not the
liability secured thereby shall have been assumed, all guarantees of such
Indebtedness and other contingent obligations in respect of the Indebtedness of
others.


11.6.      “Lien” means, with respect to any property or asset (whether tangible
or intangible), any mortgage, lien, pledge, charge, security interest,
encumbrance, or other adverse claim of any kind in respect of such property or
asset.


11.7.      “Material Adverse Effect” means any material adverse change in, or
material adverse effect on the business, assets, prospects, results of
operations, value, financial or other condition of the Company, or any event or
circumstance that could reasonably be expected to have any such effect or that
could reasonably be expected to prevent, hinder or delay the consummation of any
of the transactions contemplated by this Agreement, the Ancillary Agreements, or
any of the other documents, instruments or agreements contemplated hereby and
thereby.


11.8.      “Registration Rights Agreement” means the Registration Rights
Agreement to be delivered by the Company to the Investor pursuant to Section 2.2
hereof, which shall be in form and substance satisfactory to the Investor in its
sole and absolute discretion.


11.9.      “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.


11.10.    “SEC” means the Securities and Exchange Commission.


11.11.    “Securities Act” means the Securities Act of 1933, as amended, or any
similar Federal law then in force.


11.12.    “Securities Exchange Act” means the Securities Exchange Act of 1934,
as amended, or any similar Federal law then in force.


11.13.    “Security Agreement” means the Security Agreement to be delivered by
the Company to the Investor pursuant to Section 2.2 hereof, which shall be in
form and substance satisfactory to the Investor in its sole and absolute
discretion.
 
 
13

--------------------------------------------------------------------------------

 

11.14.    “Warrant Agreement” means the agreement evidencing the grant of the
Warrants referenced in Section 1.4 hereof, which shall be in form and substance
satisfactory to the Investor in its sole and absolute discretion.


12.         Miscellaneous Provisions.


12.1.      Construction and Enforcement.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
ILLINOIS WITHOUT GIVING ANY EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.  The
Company agrees that it will not assert against any partner of the Investor (or
against any partner, officer, director, employee or agent of the Investor or any
of its affiliates) any claim it may have under this Agreement by reason of any
failure or alleged failure by the Investor to meet its obligations hereunder.


12.2.      Notices.  All notices hereunder shall be in writing and shall be
deemed to have been given at the time when hand delivered, when received if sent
by telecopier or by same day or overnight recognized commercial courier service,
or three days after being mailed by certified mail, addressed to the address
below stated of the party to which notice is given, or to such changed address
as such party may have fixed by notice:


To the Company:


20110 Ashbrook Place, Suite 130
Ashburn, Virginia 20147
Attn: Brian H. Hajost


with a copy to:


Fettmann, Tolchin & Majors, PC
10509 Judicial Drive
Suite 300
Fairfax, VA 22030
Attn: Edward J. Tolchin, Esq.


To the Investor:


At the addresses set forth on Schedule A


with a copy to:


Ungaretti & Harris LLP
70 West Madison, Suite 3500
Chicago, Illinois 60602
Attn:  Michael W. Black


provided, however, that any notice of change of address shall be effective only
upon receipt.
 
 
14

--------------------------------------------------------------------------------

 

12.3.      Assignment.  This Agreement shall be binding upon and inure to the
benefit of the Company, the Investor and the respective successors and permitted
assigns of the Investor.  The Company may not assign any of its rights or
obligations under this Agreement without the prior written consent of the
Investor.  The Investor may assign all or any part of its rights and obligations
hereunder.  A person to whom all or a part of the Investor’s rights are assigned
shall become a party to this Agreement, entitled to all the rights and benefits
hereunder.  The rights and powers of the Investor hereunder are granted to the
Investor as owner of the Preferred Shares and Conversion Shares.  Any subsequent
owner of any Preferred Shares or Conversion Shares, whether becoming such by
transfer, assignment, operation of law or otherwise, shall be deemed to be an
Investor hereunder, shall have the same rights and powers which an Investor
owning such securities has hereunder, and shall be entitled to exercise them in
full and no transfer or assignment shall divest such Investor or any subsequent
owner of such rights and powers until such Investor or subsequent owner no
longer owns any Preferred Shares or Conversion Shares.  Whenever reference is
made to the Investor in this Agreement, such reference shall include the
Investor’s Affiliates and any assignees of the Investor’s rights hereunder.


12.4.      Entire Agreement; Amendments and Waivers.  This Agreement and all
exhibits and schedules hereto set forth the entire understanding of the parties
with respect to the transactions contemplated hereby.  This Agreement may be
amended, the Company may take any action herein prohibited or omit to take
action herein required to be performed by it, and any breach of or compliance
with any covenant, agreement, warranty or representation may be waived, only if
the Company has obtained the written consent or waiver of the holders of at
least 70% of the Preferred Shares (or Conversion Shares).


12.5.      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.


12.6.      Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


12.7.      Headings.  The headings in this Agreement are for reference purposes
only and shall not constitute a part hereof.


[signature page follows]


 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.


COMPANY:


STEELCLOUD, INC.


By:
/s/ Brian H. Hajost
 
Brian H. Hajost, Chief Executive Officer



INVESTOR:


CLIPPER INVESTORS LLC


By
/s/ Kenneth A. Merlau
 
Kenneth A. Merlau, Manager

 
Signature Page to Preferred Stock and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


Name and Address of Investor
 
Number of Preferred Shares
 
Warrant Shares
         
Clipper Investors LLC
 
450,000
 
20,000,000
1095 Fisher Lane
       
Winnetka, IL 60093
       

 
 

--------------------------------------------------------------------------------

 

PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT


DISCLOSURE SCHEDULES


Schedule 3.6: Absence of Changes


As disclosed in the Company’s SEC Documents, the Company has entered into a
material transaction with Caledonia Capital Corporation.


Schedule 3.7: Compliance with Other Instruments


The Company defaulted on the 13962 Park Center Lease, as well as with respect to
the Forbearance Agreement (defined in Schedule 3.9).


Schedule 3.9: Litigation


On May 22, 2009, the Company entered into a Stipulation/Consent Order with CRP
(the “Stipulation”), pursuant to an Affidavit and Statement of Account
(the“Affidavit”) stating, as declared by a general manager of Jones Lang
LaSalle, a property management company and agent for CRP Holdings A-1, LLC,
referred to as “CRP,” the landlord of 14040 Park Center Road, Suite 210,
Herndon, Virginia 20171 (the “Premises”), that CRP, as landlord, was seeking a
judgment against the Company for: (i) possession of the Premises, and (ii)
monetary damages for nonpayment of rent due under a sublease (the “Sublease”),
dated September 28, 2004, by and between the Company and NEC America, Inc.
(“NEC”), and a subsequent assignment of the Sublease to CRP from NEC, dated
December 15, 2008.  In the Stipulation the Company acknowledged that the balance
due for rent and additional rent for the Premises was $168,637.96, together with
attorney’s fees and court expenses of $7,041.00 through May 22, 2009, referred
to as the “Judgment Amount.”  Pursuant to the Stipulation, the Company paid
$30,000 on May 22, 2009 toward the Judgment Amount.  Further the Company agreed
to, and has, vacated the Premises.  CRP agreed to stay enforcement of the
Judgment Amount until the earlier of (a) the Company’s receipt of capital in the
amount of at least $500,000, or (b) May 31, 2010 (the “Forbearance
Agreement”).  The matter was returned to the court’s files pending compliance
with the terms of the Stipulation.


Mr. Robert Frick, a former employee, claimed in a letter sent on May 13, 2009,
that the Company owes him $67,500 under a severance agreement.  Discussions are
on-going concerning this matter.  No lawsuit has been filed.


Attorney Recovery Systems, Inc., an assignee of NEC Corporation, a former
sublessor to the Company, has asserted a claim in a letter dated April 2, 2009,
that the Company owes $52,827.08 under the former sublease.  Discussions have
been held, but no resolution reached.  No lawsuit has been filed.
 
 

--------------------------------------------------------------------------------

 

On October 27, 2009, an attorney representing a company known as AITC forwarded
a letter asserting that the Company is holding $55,440 paid to it from the DC
government, which may be required to be refunded, directly or indirectly, to the
DC government, in whole or in substantial part.  On November 13, 2009, the
District of Columbia made the same assertion.  The claim relates to an
investigation by DC authorities into improper contracting activities by a former
DC employee and several others, including AITC employees.  The Company was not
implicated in the matter other than that it was the recipient of funds which
AITC is now claiming the Company should pay over to AITC to refund to DC or
should refund directly to DC.  The Company responded to AITC’s lawyer with a
copy to the District of Columbia’s representative on November 18, 2009, denying
the claim, and asserting an offset against it which exceeds the $55,440.  The
Company has not heard anything additional from AITC or the DC Government since
our last correspondence.


Schedule 3.12: Subsidiaries


Subsidiaries
The Company has inactive subsidiaries, which include:  International Data
Products, Puerto Rico Industrial Manufacturing Operations Acquisition
Corporation, and STMS Corporation.


Joint Venture
Company has inactive JV with SteelCloud MEA, LLC.


Schedule 3.13: Registration Rights


Caledonia Capital Corporation, Inc. has registration rights.


Schedule 3.14: Outstanding Indebtedness


Mr. Brian Hajost and Mr. Steven Snyder did not receive a paycheck for the pay
period ending May 15, 2010.  This action is reflected in the Company’s accrued
liabilities.

 

--------------------------------------------------------------------------------

 